Citation Nr: 0704626	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for low back strain with 
facet hypertrophy.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans (VA) Regional Office (RO) in Buffalo, New York, 
which denied service connection for low back strain with 
facet hypertrophy.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A low back strain with facet hypertrophy has been 
attributed by medical opinion to the veteran's injury in 
service, and it is as likely as not related thereto.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a low back strain with facet hypertrophy was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005). To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the above-noted 
legal authority and the outcome described below, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim has been accomplished.  

II.	Low Back Strain with Facet Hypertrophy
A.  Factual Background
The July 1969 enlistment medical examination report and 
enlistment medical report reflect no history of any spine or 
back disorder.

As the result of a February 25, 1970 incident when powder 
charges ignited and his clothing caught fire, the veteran 
sustained extensive burns over his back and extremities.

A clinical record cover sheet dated June 1970 covering a 
February 1970 to June 1970 hospitalization period sheet 
reflected among other injuries, a disposition of burns 
involving the posterior trunk.  In a June 1970 narrative 
summary, the examiner noted that 11 percent of the veteran's 
posterior trunk sustained second degree burns.

In a January 1971 Report of Medical Examination, the examiner 
checked box 38 that the spine and "other musculoskeletal" 
were "normal".

In a January 1971 Report of Medical History, the veteran 
checked "yes" to back trouble of any kind.

During apparent hospitalization in February 1971, he 
complained of general back pain.

A March 1971 Medical Board Proceeding report, found the 
veteran questionably medically unfit for further military 
service due to burn scars of the back, all extremities, and a 
skin graft to the left lateral malleolus region; vasomotor 
rhinitis; and mild, chronic immature personality.

An August 1971 Physical Evaluation Board report recommended 
the veteran be permanently retired from the service with a 
total 30 percent disability for second degree burn scars of 
the back, burn scars over the left ankle with moderate 
impairment of ankle function, and tender and painful scars of 
the back and left elbow.

In a January 1972 VA examination report, the examiner noted 
the veteran's complaint that the burn scars on his back hurt 
all the time.  He reported that specifically, the entire back 
showed healed burn scars, and several small scars from 
apparent third degree burns and the remainder from deep 
second degree burns from the shoulders to belt area .  No 
spinal disorder was reported.

In a September 1979 VA examination, the examiner reported 
well healed back burn scars with no limitation of motion and 
no spinal disorder reported.

In a February 1991 VA examination, the veteran complained of 
a sore and stiff back.  The examiner assessed well healed 
scars over entire back with no notation of any spinal 
problems.

A December 2002 VA outpatient note is the first post-service 
treatment for complaints of low back pain.  

In a March 2003 report, a VA examiner diagnosed chronic 
lumbosacral spine discomfort and mild degenerative joint 
disease.

In a December 2003 VA Spine Examination report, the examiner 
reported that December 2002 lumbosacral spine x-rays showed 
some lower facet joint arthropathy.  He opined that after a 
thorough review of the veteran's history, physical 
examination, service medical records, and notes through 
January 1971, that the veteran's back was involved with burns 
and injuries.  He further opined that it was at least as 
likely as not that the veteran's then present back condition 
was related to his injury to his back incurred in 1971.  His 
rationale was that there was an injury, a nexus by history, 
and a then present back condition.  The claims file actually 
reports the burn injury occurring in February 1970.

In February 2004, Dr. J. S. reported that the veteran had 
injured his back since the 1970 burn incident in service.

In a March 2004 VA electrodiagnostic consultation report, the 
doctor noted that the veteran complained of low back pain for 
five years, left greater than right and after review of the 
electromyography (EMG) diagnosed left S-1 radiculopathy.

In a March 2004 VA physical therapy consultation report, the 
physical therapist (PT), reported that the veteran had low 
back pain secondary to being blown up and thrown into some 
trucks in Vietnam.

In an April 2004 VA note, the veteran complained of worsening 
low back pain after lifting some boxes.

In an April 2005 VA Spine examination addendum by the same 
examiner that performed the December 2003 VA examination, the 
examiner reported that he reviewed all additional outpatient 
treatment records added to the claims file since March 2004.  
The examiner opined that based solely upon the subjective 
evidence given by the veteran that it was at least likely as 
not that his then present low back condition was related to 
the February 1970 incident.  The examiner's rationale was 
that the veteran's burns required hospitalization for four to 
five months, and that it was conceivable and possible that he 
did in addition to burns, have a back problem that was not 
significantly addressed.  He further opined that because of 
the burns, being blown up, reacting to the burns, and being 
on fire, he could have injured his back leading to the then 
present condition.  

In conclusion, the examiner summarized that the then present 
low back condition was related to the veteran's burn injury 
that he sustained in February 1970 and that his opinion was 
based solely on the veteran's subjective history.  The 
examiner opined that there was no significant objective 
evidence that while on active duty the veteran sustained a 
significant low back condition.  He stated that there were 
inconsistencies on the reports of various examiners on the 
origin and time of occurrence of his low back condition.  The 
examiner noted that the specific dynamics of having a severe 
burn as the veteran did in 1970 could have led to a back 
injury and resultant treatments and hospitalization for his 
burn care for four to five months could have led to a back 
injury not being addressed or documented.

III. Analysis

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury or disease in the line of duty. 38 U.S.C.A. §1110. 
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.102, 3.303(d). Service connection 
requires findings as to the existence of a current disability 
and of a connection between the veteran's service and the 
disability. Watson v. Brown, 4 Vet. App. 309 (1993).

The veteran has asserted that his problems with his 
lumbosacral spine began in service as a result of the 
February 1970 burn incident and have been continuous since 
discharge.  

Review of the record reveals that VA physician's that have 
examined the veteran and reviewed his file have attributed 
his back pathology to the events in service.  The claim has 
been denied citing to the lack of back findings in service 
and lack of continuity in the years following service.  It is 
noted that he is competent to complain of continuing symptoms 
since service, and has done so.  There were some complaints 
of back pain in service, and there was soreness in the back 
noted on VA examination in 1991.  These findings, along with 
the expressed opinions, in the view of the undersigned make 
it as likely as not that the back disorder is related to 
service.  Resolving reasonable doubt in the appellant's 
favor, service connection for a low back strain with facet 
hypertrophy is granted.


ORDER

Service connection for a lumbosacral strain with facet 
hypertrophy is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


